Citation Nr: 0112380	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  90 - 30 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to service connection for left ankle disability 
on a direct basis or as secondary to a service-connected left 
knee disability.

Entitlement to service connection for a right ankle 
disability as secondary to a service-connected left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty from January 1972 to June 
1974.

This matter initially came before the Board of Veterans' 
Appeals (Board) as a result of decisions rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  A rating decision of August 1978 granted 
service connection for postoperative residuals of a left knee 
arthrotomy, evaluated as 10 percent disabling, and for 
bilateral pes planus with hammertoes, evaluated as 
noncompensably disabling, while denying service connection 
for bilateral ankle disabilities.  Although the veteran was 
notified of those decisions, he failed to initiate an appeal 
and those determinations became final.

Thereafter, a rating decision of June 1988 denied service 
connection for a right leg condition (including a right ankle 
condition), for residuals of fracture of the right fifth 
metatarsal, and for degenerative changes of the lumbar spine, 
while confirming and continuing the 10 percent rating for 
postoperative residuals of arthrotomy of the left knee.  The 
veteran disagreed with those decisions contending, in 
pertinent part, that his right and left ankle conditions were 
a direct result of his service-connected left knee condition, 
thus presenting new claims for secondary service connection.

Following a March 1989 personal hearing at the RO, a Hearing 
Officer's decision of August 1989 granted service connection 
for residuals of fracture of the right fifth metacarpal, and 
further granted an increased rating of 20 percent for the 
veteran's service-connected left knee disability.  The 
previous denials of service connection for a back condition 
and a right leg condition, including a right knee disorder, 
were confirmed and continued.  A rating decision of August 
1989 noted that the veteran had undertaken to reopen claims 
for direct and secondary service connection for a bilateral 
ankle condition, and denied those claims.  The determinations 
of the Hearing Officer were implemented by rating decision of 
September 1989.  In October 1989, the veteran voiced his 
disagreement with the continued denial of service connection 
for a back disorder and for a bilateral ankle disorder.


In an April 1991 decision, the Board upheld the denials of 
service connection for a bilateral ankle disorder and for a 
back disorder.  Those decisions were appealed to the United 
States Court of Appeals for Veterans Claims (Court), formerly 
the United States Court of Veterans Appeals.

By Order of February 11, 1993, the Court dismissed the claim 
of service connection for a back disability for lack of 
jurisdiction.  By Memorandum Decision of November 5, 1993, 
the Court affirmed the denial of direct service connection 
for a right ankle disorder.  The Court vacated the denial of 
service connection for a right ankle disorder on a secondary 
basis and for a left ankle disorder on a direct and secondary 
basis.  The Court found that the veteran had submitted new 
and material evidence with which to reopen his claim of 
direct service connection for a left ankle disorder, and that 
a de novo review of the evidence pertaining to that 
disability was warranted.  The unresolved issues were 
remanded to the Board for further development and 
readjudication. 

By decision of May 1997, the Board remanded the case to the 
RO for additional development of the medical evidence, to 
include obtaining additional private and VA medical records, 
X-ray film and radiographic reports during and subsequent to 
the veteran's period of active service, another VA special 
orthopedic examination, and an opinion as to the nature, 
extent, and etiology of the veteran's bilateral ankle 
disabilities, including consideration of the principles 
enunciated by the Court in  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  In particular, the VA orthopedic examiner was to 
provide an opinion as to whether it was at least as likely as 
not that any current disability of either ankle was caused or 
worsened by the veteran's service-connected left knee 
disability.  

The case was subsequently returned to the Board in January 
1999.  A review of the record disclosed that the RO failed to 
comply with the instructions contained in the Board's remand 
order of May 1997, and the case was again remanded by the 
Board in April 1999 for compliance with the Board's 
instructions.  


On November 9, 2000, the President signed into law H.R. 8464, 
Veterans' Claims Assistance Act for 2000 (VCAA), (Nov. 9, 
2000; 114 Stat. 2096), designated as Public Law No. 106-475.  
That Public Law rewrites  38 U.S.C. § 5107 (to be codified as 
amended at  38 U.S.C. § 5107) to eliminate the concept of a 
well-grounded claim.  This law is effective as of November 9, 
2000, and must be applied to all pending appeals.  In 
addition, Public Law No. 106-475 redefines VA's duty to 
assist under the new  38 U.S.C.A. § 5103A(a) through (d), 
including the provision of a medical examination, unless "no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement."  This law must be 
applied to all pending appeals.  The record further shows 
that the veteran was informed in writing of the effect of the 
passage of Public Law 106-475 (VCAA).  

The development and assistance actions requested by the Board 
and mandated by Public Law 106-475 (VCAA) have been 
satisfactorily completed, and the case is ready for further 
appellate consideration.  

In his March 1998 Informal Hearing Presentation, the 
veteran's representative has raised, for the first time, the 
issue of entitlement to a total disability rating based on 
unemployability due to service-connected disabilities.  The 
Board finds that such newly-raised issue is not inextricably 
intertwined with the issues currently in appellate status, 
and that there are no rating issues currently before the 
Board.  That matter is referred to the RO for further 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

2.  Right ankle complaints and left ankle symptoms shown in 
service were acute and transitory in nature, resolving 
without residual impairment, and no defects or 


abnormalities of the ankles were shown on service separation 
examination, or on VA examinations in May 1978, in December 
1982, in December 1986, and in May 1988; continuity of 
postservice symptomatology is not demonstrated.  

3.  Any degenerative arthritis of the right or left ankles 
currently manifested was not shown during active service, at 
the time of service separation examination, or during any 
applicable presumptive period; if such exists, it has not 
been linked or related to inservice trauma or pathology, or a 
service-connected disability, by competent medical evidence 
or opinion.  

4.  The current medical evidence of record includes no 
competent medical evidence which links or relates the 
veteran's claimed right and left ankle disabilities to his 
service-connected left knee disability or to any other 
service-connected disability; competent medical evidence and 
opinion from a VA orthopedic specialist concludes that it is 
not more likely than not that any claimed disability of the 
right or left ankles was caused or worsened by the veteran's 
service-connected left knee disability. 


CONCLUSIONS OF LAW

1.  A claimed left ankle disability was not incurred in or 
aggravated by active service, and the service incurrence of 
arthritis of the left ankle, if present, may not be presumed.  
38 U.S.C.A. §§ 1110, 1110, 1111, 1112, 1113, (West 1991);  
38 C.F.R. §§ 3.301, 3.303, 3.307, 3.309 (2000).  

2.  A claimed right and left ankle disability was not caused 
or worsened by a service-connected left knee disability.  
38 U.S.C.A. §§ 1110 (West 1991);  38 C.F.R. §§ 3.310(a) 
(2000);  Allen v. Brown, 7 Vet. App. 439, 448 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the facts relevant to the issues on 
appeal have been properly developed and that the statutory 
obligation of VA to assist the veteran in the development of 
his claims has been satisfied.  38 U.S.C.A. §  5107(a)(West 
1991);  38 U.S.C.A. § 5103A(a)-(d), effective November 9, 
2000.  In that connection, we note that the RO has obtained 
available evidence from all sources identified by the 
veteran; that he has been afforded personal hearings, and 
that he has undergone comprehensive VA orthopedic, 
neurologic, and radiographic examinations in connection with 
his claims, and that competent medical opinions have been 
obtained as to the nature, extent and etiology of claimed 
disabilities.  On appellate review, the Board sees no areas 
in which further development might be productive.

In the instant appeal, it is alleged that the veteran has a 
current left ankle disability that was incurred during active 
service, or was caused or aggravated by his service-connected 
left knee disability, and that he has a current right ankle 
disability which is secondary to his service-connected left 
knee disability.  It is contended that continuity of 
postservice symptomatology for his left ankle disability is 
demonstrated, and that the altered gait caused by his 
service-connected left knee disability caused or worsened his 
left and right ankle disabilities.  

The veteran served on active duty from January 1972 to June 
1974.  His service entrance examination is not available, and 
he is presumed to have been without pertinent defects on 
service entry.  Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 
1994).  His service medical records show that in November 
1972 and June 1973 the veteran was given a profile 
restricting prolonged walking, running, jumping, marching or 
standing because of painful flat feet and valgus knees and 
for chronic complaints of knee and ankle pain and swelling, 
with moderate impairment.  While stationed at Sembach Air 
Force Base, Sembach, Germany, in November 1973, he was seen 
for complaints of flat feet, tendinitis and a degenerated 
meniscus of the left knee, and a chronic right ankle sprain, 
and was returned to duty.  He was given another profile 

for left leg complaints in November 1973 even though he had 
no current complaints, and was referred for an orthopedic 
consultation.  It was noted that the veteran was on 
Butazolidin and Donnatal for vague abdominal problems, and 
Darvon and aspirin were substituted for those medications.  

In December 1973, a medical evaluation of the veteran was 
requested by his supervisor because of his use of "pills" 
to an extent that he sometimes did not appear to know what 
was going on about him, causing concern for his safety and 
that of others.  A December 1973 consultation found that the 
veteran was taking Darvon for pain and Donnatal for stomach 
problems.  Although the veteran was not examined, the 
impression was probable chondromalacia.  In December 1973, 
the veteran was seen with slurred speech, constricted pupils, 
a wide gait, etc., after taking Darvon and drinking whiskey.  
He was referred for hospitalization due to drug and alcohol 
intoxication.  On release from the hospital for return to 
duty, the diagnosis was overingestion of prescribed 
medication.  The veteran was seen in the mental health clinic 
in January 1974 because his commanding officer requested a 
letter as to the veteran's deployability in view of his 
restricted activity profile, or that administrative action be 
taken.  At that time, the veteran twice refused to take 
Tylenol for his knee complaints, stating that he would only 
take Butazolidin.  The corresponding physician stated in the 
record that he would not take responsibility for issuing that 
medication to the veteran , and that he had informed the 
veteran of the side effects of that medication.  The veteran 
then refused to return to the mental health clinic.  

In January 1974, the veteran requested that an orthopedist 
recommend him for cross training to a more sedentary job 
because his present military occupational specialty required 
that he stand and work 8 hours per day.  A profile was issued 
in January 1974 showing that the veteran was qualified for 
general military service; that he had painful flat feet and a 
permanent valgus knee, with moderate impairment of function; 
and that he was restricted from prolonged walking, running, 
or standing.  X-rays of the veteran's knees and feet in 
February 1974 were within normal limits.  The veteran 
returned to the mental health clinic, and was given a supply 
of Tylenol.  The requested recommendation for cross training 
was issued in February 1974.  An orthopedic consultation in 
February 1974 cited the veteran's history of occasional left 
knee swelling, and frequently twisting his ankles, with no 
symptoms for one month since starting his new job.  
Examination of the knees was normal, with a mild valgus and 
1+ chondromalacia, without pain, and no tendency to sublux.  
The left ankle was swollen laterally, but was stable and with 
good strength.  X-rays were within normal limits.  The 
diagnosis was chondromalacia, and quadriceps exercises were 
recommended.  

In March 1974, the veteran requested analgesics, stating that 
Tylenol was ineffective, and was provided enteric coated 
aspirin.  The following day, he was seen after twisting his 
left ankle, with swelling and tenderness around the lateral 
and medial malleolus.  X-rays of the left ankle showed no 
evidence of fracture, and the diagnosis was sprained left 
ankle.  He was given an Ace bandage and aspirin, and a 
profile restricting prolonged walking, running or standing 
due to painful flat feet and a valgus knee.  The veteran 
further stated that he was again ingesting alcohol and 
"pills", and was referred to the mental health clinic.  A 
Supervisor's Report of Non-Disabling Injury, dated in March 
1974, stated that on the day the veteran was seen with left 
ankle complaints, he had consumed 30-35 drinks of alcohol, 
mostly doubles, as well as an overdose of medication; that he 
then went outside and walked toward the theater when he fell 
and severely twisted his ankle and received several bruises.  
It was noted that, although the veteran had been counseled 
with respect to drinking alcohol and taking medication at the 
same time, his depressed state of mind and a desire to leave 
the service provided strong indication of another such 
incident.  The veteran's supervisor further expressed the 
opinion that the veteran was becoming dependent on alcohol in 
dealing with his frustrations, and possible drug abuse.  

In March 1974, the veteran was referred for evaluation after 
heavy drinking and vomiting blood, and gave a history of 
drinking alcohol five nights per week and "getting bombed" 
once or twice a month.  He expressed discouragement over his 
profile, etc., but was not interested and saw no need for 
alcohol rehabilitation.  A mental health consultation in 
March 1974 noted no evidence of psychiatric illness in the 
veteran, but stated that he was quite dissatisfied with many 
situational factors in his current assignment, and wanted to 
be reassigned back to the United States.  He was informed 
that there was no psychiatric basis for reassignment, and 
left the clinic "quite unsatisfied".  In April 1974, the 
veteran was seen with complaints of reinjuring his left 
ankle.  Examination disclosed a mild ecchymosis and swelling 
of the lateral malleolus, while X-rays disclosed no evidence 
of fracture.  The veteran was placed in a short cast for ten 
days and given a one-week profile for a left ankle sprain, 
but returned the next day with the cast cracked.  The cast 
was removed after seven days, and the veteran was given a 
Darvon refill.  In a May 1974 medical statement, it was found 
that the veteran's medical records contained information 
which would preclude granting him a security clearance, 
including evidence that the veteran was admitted for 
overingestion of prescribed medication and alcohol; that he 
was twice seen in the mental health clinic; that he sustained 
a left ankle sprain as a result of overconsumption of alcohol 
and an overdose of medication; that he was again seen in the 
mental health clinic and was shown to be dissatisfied with 
many situational factors in his job and at his base; that 
there was no evidence of psychiatric illness; and that he 
stated that he was not interested and did not feel that he 
needed any alcohol rehabilitation.  Based upon the veteran's 
poor attitude and drinking habits, his access to classified 
information was terminated.  

At the time of his service separation examination, the 
veteran's history of a valgus left knee with swelling was 
noted, and the veteran complained of a "trick", or locked, 
knee and foot problems.  On service separation examination, a 
valgus left knee was cited, and there were no findings of 
foot or ankle defects or disabilities.  

The veteran's original application for VA disability 
compensation benefits (VA Form 21-526), received in April 
1975, sought service connection for left knee and ankle 
disabilities.  The RO was unable to obtain a copy of the 
veteran's service entrance examination from the National 
Personnel Records Center (NPRC).  A VA examination was 
scheduled, but the veteran failed to report for examination 
or to provide the medical evidence requested by the RO.  

In February 1978, the veteran sought to reopen those claims 
by submitting a VA hospital summary and treatment records, 
dated in January and February 1978, showing that he had 
recently injured his left knee in a fall and had undergone a 
left knee arthrotomy with excision of a chronic subpatellar 
hemorrhagic inflammatory mass.  He had a smooth 
intraoperative and postoperative course, was casted, and was 
sent to physical therapy for rehabilitation.  There was no 
complaint, treatment, finding, or diagnosis of any ankle 
disability.  

A report of VA general medical examination, conducted in May 
1978, disclosed no findings or diagnosis of any disability of 
either ankle.  A recent left knee arthrotomy with excision of 
a chronic subpatellar hemorrhagic inflammatory mass was 
noted, with mild limitation of motion and a mild recurvatum, 
as well as second degree pes planus with hammertoes.  X-rays 
of both knees, both ankles, and both feet revealed no bony or 
articular abnormalities.  

A rating decision of August 1978 granted service connection 
for postoperative residuals of a left knee arthrotomy, 
evaluated as 10 percent disabling, and for bilateral pes 
planus with hammertoes, evaluated as noncompensably 
disabling, while denying service connection for bilateral 
ankle disabilities.  Although the veteran was notified of 
those decisions, he failed to initiate an appeal and those 
determinations became final.

In August 1982, the veteran sought an increased rating for 
his service-connected left knee disability.  He was asked to 
produce medical evidence supporting his claim.  

A VA hospital summary, dated in October and November 1982, 
disclosed no complaint, treatment, findings or diagnosis of 
any disability of the ankles.  

A report of VA general medical examination, conducted in 
December 1982, disclosed that the veteran has a normal gait 
and carriage, heel and toe gait was intact, and a full range 
of motion was present on squatting and on flexion and 
extension of the knees.  There was no muscle atrophy, 
circumferential measurements were equal in the lower 
extremities, and no sensory or reflex deficit was found.  A 
very minimal laxity of the left lateral collateral ligament 
was noted.  There were no findings or diagnosis of any 
disability of either ankle.  X-rays of the left knee were 
normal.  A rating decision of March 1983 confirmed the 10 
percent rating for a left knee disability.  

In October 1985, the veteran sought an increased disability 
rating for his left knee disorder.  A VA hospital summary, 
dated from June to August 1985, showed no treatment for a 
service-connected left knee disability.  He was transferred 
to another VA medical facility, and that hospital summary, 
dated from August to October1985, also showed no treatment 
for a service-connected left knee disability.  Those medical 
records showed no complaint, treatment, findings or diagnosis 
of any disability of either ankle.  His claim was denied, and 
he appealed.  Thereafter, he failed to report for scheduled 
personal hearings on three occasions.

In October 1986, the Board remanded the case to the RO for a 
current examination of the veteran's left knee.  A report of 
VA examination, conducted in December 1986, showed no 
complaint of symptoms in either ankle.  The veteran walked 
with a normal gait, and heel and toe gait was intact.  He 
could perform only 3/4 of a squat due to questionable effort.  
There were no motor, sensory and reflex deficits, and no 
evidence of muscle atrophy in the lower extremities.  There 
was no effusion, inflammation, or instability of the knees, 
range of knee motion was full on flexion and extension, and a 
mild 5 degree genu valgus was present, bilaterally.  Crepitus 
was noted to be mild in the right knee and marked in the left 
knee.  X-rays of the knees revealed no evidence of bone 
destruction or soft tissue calcification in either knee.  The 
diagnosis was status post left knee arthrotomy with excision 
of a chronic subpatellar hemorrhagic inflammatory mass. 

A Board decision of October 1987 denied a rating in excess of 
10 percent for a left knee disability.  

In March 1988, the veteran sought service connection for a 
right leg, right foot, right toe, and back disability as 
secondary to his service-connected left knee disability, 
claiming that his left knee disability caused him to stumble, 
thus incurring those injuries, and further sought an 
increased rating for his left knee disability.  He submitted 
VA X-rays, dated in February 1987, showing degenerative 
changes of the lumbar spine.  An April 1987 orthopedist's 
note shows that the veteran had a fatty lipoma in the lumbar 
soft tissue.  VA X-rays of his left ankle, taken in October 
1987, showed a soft tissue swelling around the lateral 
malleolus, a linear bony density at the distal shaft of the 
tibia which was consistent with an old injury, and an ill-
defined line at the lateral malleolus which might be a normal 
bony marking or possibly a nondisplaced fracture.  Follow-up 
with a bone scan was suggested.  The veteran also submitted 
VA X-rays of his right foot, taken in November 1987, showing 
an oblique fracture of the midshaft of the right fifth 
metatarsal, together with VA medical records showing that his 
left knee gave away while descending steps in January 1988, 
causing him to fall.  In October 1985 and in December 1987, 
he was provided a left knee brace for problems diagnosed as 
left knee joint arthritis.  

A report of VA examination, conducted in May 1988, showed 
that the veteran complained of right foot, left foot, and 
right back problems, as well as left knee pain, grinding and 
giving way, requiring a brace.  There was no complaint, 
treatment, findings or diagnosis of a disability of either 
ankle.  Examination revealed that the veteran had a normal 
gait, that he could walk on heels and toes, and that his heel 
and toe gait was normal.  Circumference of the left thigh was 
20 and 1/4 as compared to 24 on the right, left knee flexion 
was from 0 to 118 on the left and 0 to 125 on the right.  
There was crepitus, but no effusion or lateral instability of 
the left knee.  X-rays of the left knee revealed early or 
beginning degenerative joint disease with squaring of the 
tibial plateaus and the articulating margins of the patella.  
The diagnoses were status post left knee arthrotomy with 
excision of a chronic subpatellar hemorrhagic inflammatory 
mass, and early degenerative joint disease, left knee. 

The records shows that on the above-cited VA examinations, 
the veteran provided information that following service he 
worked as a sausage smoker from 1974 to 1975; as a roofer 
from 1974 to 1979; as a security guard from 1976 to 1977; and 
as a roofer from 1976 to 1984.  

Thereafter, a rating decision of June 1988 denied service 
connection for a right leg condition (including a right ankle 
condition), for residuals of fracture of the right fifth 
metatarsal, and for degenerative changes of the lumbar spine, 
while confirming and continuing the 10 percent rating for 
postoperative residuals of arthrotomy of the left knee.  The 
veteran disagreed with those decisions contending, in 
pertinent part, that his right and left ankle conditions were 
a direct result of his service-connected left knee condition, 
thus presenting new claims for secondary service connection.

The veteran subsequently submitted an October 1987 VA 
outpatient treatment record showing that he was seen for 
right foot pain, swelling, and numbness after falling on the 
stairs at home, which he attributed to his left knee giving 
way.  As noted, X-rays of the right foot disclosed an oblique 
fracture of the midshaft of the right fifth metatarsal.  By 
letter of September 1988, the veteran was again notified of 
the denial of service connection for a right leg condition 
(to include the right ankle), for residuals of fracture of 
the right fifth metatarsal, and for degenerative changes of 
the lumbar spine, while confirming and continuing the 10 
percent rating for postoperative residuals of arthrotomy of 
the left knee.  

At his March 1989 personal hearing, the veteran testified as 
to the issues on appeal, entered into evidence his written 
statement which dated the onset of his back disability to a 
spinal tap in 1978, and submitted duplicate service medical 
records and VA outpatient treatment records.  He further 
submitted a March 1989 private physician's statement (Dr. T.) 
that the veteran was under his treatment; that the veteran 
had a very unstable left knee with crepitus and giving way, 
requiring the use of a knee brace; and that he had prescribed 
pain medication for that condition.  

In addition, a VA hospital summary, dated from June to July 
1988, shows that the veteran was hospitalized for treatment 
of an acute exacerbation of low back pain.  VA outpatient 
treatment records dated in April and May 1989 show that the 
veteran was seen for left patellofemoral joint pain and a 
left thumb sprain after a fall.  It was noted that the 
veteran was not wearing a knee brace at that time.  
Examination of the left knee disclosed stable knee ligaments, 
no effusion, limitation of flexion to 110 degrees, and a 
negative Lachman's and drawer's sign.  X-rays were negative 
for fracture of the left knee or thumb.  The impression was 
left patellofemoral joint pain and a left thumb sprain.  An 
August 1989 private physician's statement (Dr. T.) asserted 
that the veteran was under his treatment; that the veteran 
had a very unstable left knee requiring the use of a knee 
brace; that the veteran still had giving way of the left knee 
causing him to fall, which could cause other bodily injuries; 
and that an MRI scan was recommended.  The veteran 
subsequently failed to undergo scheduled VA examinations. 

Following the March 1989 personal hearing at the RO and 
receipt of the additional evidence, a Hearing Officer's 
decision of August 1989 granted service connection for 
residuals of fracture of the right fifth metacarpal, and 
further granted an increased rating of 20 percent for the 
veteran's service-connected left knee disability.  The 
previous denials of service connection for a back condition 
and a right leg condition, including a right knee disorder, 
were confirmed and continued.  A rating decision of August 
1989 noted that the veteran had undertaken to reopen claims 
for direct and secondary service connection for a bilateral 
ankle condition, and denied those claims.  The determinations 
of the Hearing Officer were implemented by rating decision of 
September 1989.  In October 1989, the veteran voiced his 
disagreement with the continued denial of service connection 
for a back disorder and for a bilateral ankle disorder.  

As previously noted in the Introduction section, above, an 
April 1991 Board decision upheld the denials of service 
connection for a bilateral ankle disorder and for a back 
disorder, and those decisions were appealed to the Court.  In 
its February 1993, order, the Court dismissed the claim of 
service connection for a back disability for lack of 
jurisdiction.  By Memorandum Decision of November 1993, the 
Court affirmed the denial of direct service connection for a 
right ankle disorder.  The Court vacated the denial of 
service connection for a right ankle disorder on a secondary 
basis and for a left ankle disorder on a direct and secondary 
basis.  The Court found that the veteran had submitted new 
and material evidence with which to reopen his claim of 
direct service connection for a left ankle disorder, and that 
a de novo review of the evidence pertaining to that 
disability was warranted.  The unresolved issues were 
remanded to the Board for further development and 
readjudication. 

By decision of May 1994, the Board remanded the case to the 
RO for additional development of the medical evidence, to 
include obtaining additional private and VA medical records, 
X-ray film and radiographic reports during and subsequent to 
the veteran's period of active service, another VA special 
orthopedic examination, and an opinion as to the nature, 
extent, and etiology of the veteran's bilateral ankle 
disabilities, including consideration of the principles 
enunciated by the Court in  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  In particular, the VA orthopedic examiner was to 
provide an opinion as to whether it was at least as likely as 
not that any current disability of either ankle was caused or 
worsened by the veteran's service-connected left knee 
disability.  

RO efforts to obtain X-rays of the veteran received a 
response from the VAMC, Saginaw, stating that the only extant 
X-ray of the veteran was an October 1992 X-ray of his right 
foot.  VA outpatient records from the VAMC, Van Allen, dated 
from May 1991 to December 1993, show treatment of the veteran 
for various complaints, including left knee pain.  X-rays of 
the veteran's left knee in May 1991 disclosed minimal 
narrowing of the joint spaces, no evidence of fracture or 
dislocations, no osteoblastic or lytic lesions, and early or 
beginning degenerative joint disease, while orthopedic notes 
described those findings as "benign".  The veteran was 
provided a left knee brace in August 1993.  

A request to the NPRC for X-ray film taken in March and April 
1974 at the USAF Clinic, Sembach Air Force Base, Sembach, 
Germany, received a response in August 1995 that, apart from 
service entrance and separation X-rays, all other X-rays were 
retained by the treating facility for 5 years and then 
destroyed.  

A rating decision of December 1995 denied service connection 
for a left ankle disability and for a right ankle disability 
as secondary to a service-connected left knee disability.  

In January 1996, the NPRC again notified the RO that, apart 
from service entrance and separation X-rays, all other X-rays 
were retained by the treating facility for 5 years and then 
destroyed.  

VA outpatient clinic records, dated in March 1994, show that 
the veteran was seen with complaints of left foot pain and 
swelling, primarily at the base of the left great toe and the 
mid-foot area.  However, on subsequent X-ray, he complained 
of left ankle pain and swelling.  His chief complaint was 
noted to be pain and swelling of the left foot.  A bone scan 
of the feet at Riverside Osteopathic Hospital in February 
1996 disclosed abnormal activity in the right ankle, the 
right fifth metatarsal, and in the right distal tibia and 
ankle joint.  Increased activity was also seen at the left 
calcaneus and the left cuboid joint of the left foot.  

The veteran again failed to report for scheduled VA 
examinations in October 1995, in March 1996, and in August 
1996.  A rating decision of November 1996 denied service 
connection for a left ankle disability on a direct basis or 
as secondary to a left knee disability and denied service 
connection for a right ankle disability as secondary to a 
left knee disability.  

By decision of May 1997, the Board remanded the case to the 
RO for additional development of the medical evidence, to 
include obtaining additional private and VA medical records, 
X-ray film and radiographic reports during and subsequent to 
the veteran's period of active service, another VA special 
orthopedic examination, and an opinion as to the nature, 
extent, and etiology of the veteran's bilateral ankle 
disabilities, including consideration of the principles 
enunciated by the Court in  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  In particular, the VA orthopedic examiner was to 
provide an opinion as to whether it was at least as likely as 
not that any current disability of either ankle was caused or 
worsened by the veteran's service-connected left knee 
disability.  

The veteran submitted another private report of bone scan of 
the left ankle, dated in December 1996, showing focal areas 
of increased activity in the right ankle, the right and left 
first metatarsal joints, the right mid foot and the left mid-
foot, consistent with arthritic changes.  No suspicious areas 
of increased activity were seen at the left ankle.  There 
were no dense focal areas of increased activity to suggest 
fractures or tumor.  There was minimal increased activity 
about the knees, particularly the right knee, consistent with 
degenerative changes, while the remainder of the bony 
structures demonstrated a normal symmetric activity.  Minimal 
increased activity was seen in the lumbar spine, thought 
secondary to degenerative changes.  

In October 1997, the veteran notified the RO that Dr. O., his 
private physician, was deceased, and that his medical records 
were not available.  

A report of VA orthopedic examination, conducted in April 
1998, noted a history offered by the veteran, reviewed the 
reports of bone scan in February and December 1996 and the VA 
X-ray reports of November 1987, and cited their findings.  
The examiner stated that he had reviewed the veteran's claims 
folder, including the military records.  The veteran asserted 
that he sprained his left ankle in basic training; that he 
twisted his left knee while stationed in North Dakota, with 
X-rays, conservative treatment, and a profile restricting 
walking, marching or running; that he sprained his right 
ankle in Sembach, Germany, and subsequently sprained his left 
ankle, requiring casting.  He stated that he had no left knee 
problems apart from occasional swelling or soreness, and that 
there was no work-up, disability, or problem.  Following his 
discharge, his left knee got considerably better for a short 
period, and caused no further problems, leading him to try to 
reenlist, without success.  

The veteran related that he had no problems until 1977, when 
he slipped while working as a roofer, injuring his left knee.  
He subsequently went to work at Wahl Security Company and, 
while he did not injure himself at that job, he nevertheless 
claimed a left knee injury and received Workman's 
Compensation and treatment for the left knee condition from 
that company.  He subsequently worked at a bottling company, 
where he received no injury.  He stated that he continues to 
work as a roofer periodically when he needs money.  He 
further related that he tore his anterior cruciate ligament 
in 1976 while changing a tire, and was seen at Oakwood 
Hospital before going to the VAMC, Van Allen, where he 
underwent surgery to repair a torn cruciate ligament [i.e., 
left knee arthrotomy with excision of a chronic subpatellar 
hemorrhagic inflammatory mass].  

The veteran denied any complaints involving his head, neck, 
shoulders, upper extremities, chest, thoracic areas, abdomen, 
hips, thighs, right knee or leg, or bowel, bladder or 
genitourinary problems.  He complained of occasional soreness 
in the low back, but not currently.  He noted that his left 
knee occasionally swells, grinds, and pops, without acute 
pain; that he exercises his left knee with physical training; 
and that he has no problem with the left knee while roofing.  
The veteran stated that he had no problems with his legs, and 
that he currently experienced no left ankle symptoms and had 
not "for weeks".  He pointed to the mid-dorsum of his right 
foot, and referred to it as his ankle, complaining of 
swelling, but had no complaints about  the ankle itself.  He 
complained of occasional pain in the right second, third, and 
fourth metatarsal neck, with none currently.  

Examination revealed that the veteran walked with a highly 
exaggerated gait, carrying a cane not issued by a physician, 
and wearing a knee brace which appeared to be new and unused.  
He had a back brace in his briefcase.  Examination of the 
lower extremities revealed well-developed quadriceps muscles, 
with no evidence of quadriceps atrophy, deformity, wasting, 
sensory change, hair loss, muscle tone loss, or loss of 
normal and symmetrical strength.  Both knees demonstrated a 
full range of motion from 0 to 140 degrees, and 
patellofemoral grating was noted more on the left that the 
right, without apprehension, colopy signs, knee effusion, 
synovial thickening or anterior, posterior, mediolateral or 
rotary instability in either knee.  Lachman's sign was 
negative, and lateral pivot shift was negative, bilaterally.  

Examination of the ankles disclosed no tendinitis or 
deformity, no intrinsic muscle loss, normal vascular status, 
equal and symmetrical deep tendon reflexes at knee and ankle, 
and strong extensor halluces longus.  Dorsiflexion was to 20 
degrees, and plantar flexion was to 35 degrees, bilaterally, 
while inversion was to 25 degrees and eversion was to 10 
degrees, bilaterally.  Mild pes planus was noted, 
bilaterally.  Circumferential measurements at thigh and calf 
were essentially equal.  X-rays from the VAMC, Saginaw, were 
reviewed, and current X-rays of the left ankle were obtained 
showing no evidence of arthritis, fracture, injury, or 
deformity.  Some ligamentous calcification of long standing 
was seen in the fibular tibial ligament, distally consistent 
with an old healed hematoma.  The left ankle was normal, and 
there was no ankle instability.  Examination of the right 
ankle disclosed a normal talus, normal talar joints, and a 
normal calcaneus, and the right ankle was normal.  

The examining orthopedist expressed the opinion that the 
veteran had no significant injury by history, by review of 
the medical records, and by current examination.  He had 
experienced some strained ankles, but never a fracture or 
ankle instability, and had no current need for further care 
or follow-up.  The examiner stated that if the veteran had 
flare-ups, such was likely due to gout, based on his history, 
while noting that the veteran gave no history of flare-ups, 
problems, or difficulties of that nature.  In conclusion, he 
stated that the veteran had no disability of the feet and 
ankles.  Further, there was no evidence of right knee 
pathology other than early degenerative patellofemoral joint 
disease without symptoms, increase, or change.  
The examining orthopedist expressed the opinion that the 
veteran likely had some minor injury in service, productive 
of swelling, which made his subsequent left knee injury while 
changing a tire more likely to happen.  The left knee 
reconstruction had gone on to have a good clinical result, 
and there were only mild degenerative changes of the left 
knee.  The examiner expressed the opinion that the veteran's 
service had not influenced his left knee in any way, and that 
the inservice profiles issued did not show disability.  He 
concluded that the veteran was highly exaggerating his 
symptoms, that he had multiple al problems which were not 
orthopedic in nature, and that he was not disabled.  

A personal hearing was held in August 1998 before an RO 
Hearing Officer.  The veteran testified that his recent VA 
examination was inadequate because he objected to being asked 
questions by the orthopedic examiner, particularly since the 
examiner had his medical records in front of him, and that 
the examiner further expressed his own opinion.  The veteran 
further testified concerning the onset and the current level 
of impairment stemming from his orthopedic disabilities, and 
his resulting industrial impairment.  A transcript of the 
testimony is of record.  

At his personal hearing, the veteran introduced into evidence 
a February 1990 bone scan of the veteran's shoulders and 
lower extremities which disclosed minimal uptake in the 
ankles, knees, and shoulders, most likely due to degenerative 
arthritis.  A June 1998 letter from Dr. C. cited the 
veteran's account of his medical history and his complaints 
of crepitus and difficulty climbing stairs.  A mild swelling 
was noted over the anterior joint capsule, left ankle.  A 
medial left knee surgical scar was noted, as well as 
crepitance on motion, a somewhat lax Lachman's sign with a 
firm end-point, and a full range of left knee and ankle 
motion.  X-rays showed mild degenerative changes in the 
medial and lateral joints of the left knee, and very slight 
degenerative changes in the left ankle.  The clinical 
impression was chondromalacia patella and early degenerative 
arthritis of the left knee, and early post-traumatic 
arthritis of the left ankle.  

A Hearing Officer's Decision of August 1998 confirmed and 
continued the denial of service connection for a left ankle 
disability on a direct basis and denied service connection 
for a right ankle disability as secondary to a service-
connected left knee disability.  

In an April 1999 order, the Board remanded the case to the RO 
with instructions to ask the VA orthopedic specialist who 
conducted the special VA orthopedic examination of April 1998 
to review his records, the claims folder, and his report of 
the April 1998 examination of the veteran, and to offer a 
medical opinion as to whether it is at least as likely as not 
that any current disability of either ankle was caused or 
worsened by the veteran's service-connected left knee 
disability.  If the previous VA orthopedic examiner was not 
available, another special VA orthopedic examination of the 
veteran by a board-certified orthopedist should be conducted 
to determine the nature, extent, and etiology of any 
disability shown in either ankle.  Prior to the examination, 
the claims folder and a copy of the Remand order were to be 
made available to the examiner so that the relevant medical 
history might be reviewed, and the examiner was to compare 
the X-rays taken by the VA in October 1987 and April 1989 and 
the report of CT scan of the veteran's left ankle in February 
1996 with current X-ray studies of the left ankle, and 
express an opinion, with complete rationale, as to whether 
any of those studies reflect the presence of a left ankle 
fracture.  If disability of either or both ankles was found, 
the examiner was to render an opinion as to the etiology of 
such disability.  The examiner was to express an opinion, 
with complete rationale, as to whether it is at least as 
likely as not that any current disability of either ankle was 
caused or worsened by the veteran's service-connected left 
knee disability.  

Thereafter, the RO was to readjudicate the veteran's claim 
for service connection for a right ankle disorder, claimed as 
a result of his service-connected left knee disability, 
including consideration of the principles enunciated in  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The RO was to 
further readjudicate the claim for service connection for a 
left ankle disorder, both on a direct basis and as secondary 
to his service-connected left knee disability, including 
consideration of the principles enunciated in  Allen, id.  

The veteran submitted a duplicate copy of a March 1978 VA 
report of physical therapy following his left knee surgery.  
A September 1997 note from Dr. Tabor cited treatment of the 
veteran for epicondylitis.  He stated that the veteran 
experienced knee and ankle pain, and that he was advised to 
wear a knee and ankle brace due to left knee and ankle 
instability.  He included a copy of an order for a knee 
brace.  An undated letter from a former employer of the 
veteran stated that the veteran was laid off due to 
production cut-backs, but made no mention of any disability.  
Another letter from a former employer of the veteran, dated 
in January 1979, stated that the veteran was laid off due to 
a reduction in force, but made no mention of any disability.  
The veteran submitted additional duplicate copies of service 
medical records.  In October 1998, Dr. Crawford prescribed an 
ankle brace for an strain of the veteran's right ankle.  An 
October 1998 report of VA X-ray of the veteran's right hand 
suggested a transverse comminuted fracture of the neck of the 
third metacarpal bone with moderate soft tissue swelling.  In 
addition, the veteran submitted annotated and highlighted 
pages from the Statement of the Case and supplements thereto, 
and pages of argument directed to the evidence, findings and 
conclusions set out in those documents.  

A report of VA orthopedic examination, conducted by a 
different orthopedic examiner in October 1999, noted that the 
veteran arrived for examination in a wheelchair.  He cited 
the veteran's account of his service and postservice medical 
history, as well as his statement that he had not worked 
anywhere since 1980 because of back, left knee, ankle and 
high blood pressure.  The veteran complained of pain and 
instability of the left knee, varying in intensity, with 
occasional grinding and popping, and difficulty in standing 
and walking; as well as pain in both ankles, aggravated by 
cold weather, with occasional use of ankle braces.  

On examination, the examiner noted that the veteran rose from 
his wheelchair, walked into the examining room unaided, and 
demonstrated a normal equilibrium.  Flat feet were found with 
mild bunions but no tenderness or calluses, the toes were 
nontender, and the skin was healthy.  Examination of the 
ankles revealed that both had a normal appearance, without 
swelling, tenderness or deformity on either side.  Muscle 
power was satisfactory, and range of ankle motion was to 15 
degrees on dorsiflexion, and plantar flexion was to 25 
degrees, bilaterally, while inversion was to 20 degrees and 
eversion was to 5 degrees, bilaterally.  Power against 
resistance was poor, and ankle pulse were palpable.  Left 
knee examination revealed a normal alignment, with no 
deformity, and anteroposterior and mediolateral stability was 
maintained.  A medial surgical scar was noted, and there was 
a mild soft tissue swelling.  Crepitus was felt on movement, 
although the ligaments were stable.  Quadriceps muscle tome 
was moderate, and range of left knee motion was from 0 to 130 
degrees.  X-rays of the ankles revealed soft tissue 
calcification between the distal fibula and tibia on the left 
involving the interosseous membrane, while X-rays of the 
right ankle and the left knee were normal.  The veteran 
declined a bone scan, stating that he would submit a copy of 
a recent test, but failed to do so.  

The examiner noted that he had reviewed the copy of the 
Board's remand order, the veteran's claims folder, and the 
veteran's February 1996 bone scan of the left ankle, the 
April 1989 X-ray of the left ankle, and the May 1991 X-rays 
of the left knee.  He related that he was unable to obtain 
the October 1987 VA X-rays, but had reviewed the April 1989 
X-rays, as well as the current X-rays of the veteran's ankles 
and knees.  The diagnoses were status post injury, left knee, 
with no evidence of residual arthritis or ligamentous 
instability; normal right ankle with no evidence of arthritis 
or any residual of previous trauma; soft tissue calcification 
between the fibula and tibia on the left, with no evidence of 
arthritis.  Citing his review of the evidentiary record, the 
examiner expressed the opinion that such evidence did not 
demonstrate the presence of a left ankle fracture, and that 
the soft tissue calcification seen at the left ankle was 
stable and not progressive as determined by review of the 
different sets of X-rays taken at different times.  Further, 
he stated that there was no evidence of arthritis or 
excessive joint motion to suggest any instability.  He stated 
that, in his opinion, it was not likely that any current 
disability of either ankle (if there were any disability) was 
caused or worsened by the veteran's service-connected left 
knee disability, as described.  In an addendum to his report, 
the examiner stated that he had reviewed the October 1987 VA 
X-rays of the veteran's left ankle, and repeated his 
conclusion that the veteran had no disability with respect to 
either ankle.  

A Supplemental Statement of the Case, prepared by the Hearing 
Officer in October 2000, confirmed and continued the denial 
of the claims for direct service connection for a left ankle 
disability and for service connection for a right ankle 
disability on a direct basis and as secondary to a service 
connected left knee injury.  It was noted that the veteran 
had not responded to a July 2000 RO letter asking that he 
authorize VA to obtain the cited recent report of a bone 
scan.  The veteran and his representative were notified of 
that action by copies of that Supplemental Statement of the 
Case.

Although the veteran requested and was granted a 60-day 
extension to produce additional medical evidence, to include 
the promised recent bone scan, no such evidence was 
forthcoming, and his claims were transferred to the Board for 
further appellate consideration following the expiration of 
the extension period.  

II.  Analysis

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991);  38 C.F.R. § 3.303(a) 
(2000).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
arthritis, when manifested to a compensable degree within the 
initial post service year.  38 C.F.R. §§ 3.307, 3.309(a) 
(2000).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1111, 1137 (West 1991).  
Clear and unmistakable evidence that the disability existed 
prior to service will rebut this presumption.  38 U.S.C.A. § 
1111 (West 1991);  38 C.F.R. § 3.304(b) (2000).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of  arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  If a condition noted during service is not shown 
to be chronic, then continuity of symptomatology after 
service generally is required for service connection.  
38 C.F.R. § 3.303(b) (2000).  

The chronicity provision of  38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the court's case law, lay 
observation is competent.  

In addition, the Court has held, in pertinent part, that the 
term "disability" as used in 38 U.S.C.A. § 1110 (West 1991) 
refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment resulting 
from an already service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
shall be compensated (emphasis in original).  Thus, pursuant 
to 38 U.S.C.A. §  1110 and  38 C.F.R. §  3.310(a) (2000), 
when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In the instant appeal, the veteran's service medical records 
appear to be complete with the exception of his service 
entrance examination.  As noted, when a veteran's service 
entrance examination is not available, he must be presumed to 
have been without defects on service entry.  Jensen v. Brown, 
19 F.3d 1413 (Fed. Cir. 1994).  
The record shows that the RO has sought that service entrance 
examination report and additional service medical records and 
X-ray film of the veteran from the NPRC and other sources in 
July 1978, in July 1994, and pursuant to the Board's several 
remand orders.  

The service medical records show that in June 1973, the 
veteran was given a profile for "chronic complaints" of 
knee and ankle pain and swelling; that in November 1973, he 
was seen for complaints which included a chronic right ankle 
sprain and returned to duty.  Neither of those entries 
disclosed any objective clinical findings as to either of the 
veteran's ankles.  The first clinical evidence of ankle 
symptoms is dated in February 1974, when the veteran was 
found to have lateral swelling in the left ankle, with good 
strength and stability, and no abnormalities on X-ray.  In 
March 1974, he reported twisting that ankle, with findings of 
swelling and tenderness, but no evidence of fracture on X-
ray, and the diagnosis was sprained ankle.  In April 1974, he 
complained of reinjuring his left ankle, ecchymosis and 
lateral swelling was found, and X-ray of the left ankle was 
negative.  He was placed in a short leg cast for 7 days and 
given a one-week profile for a left ankle sprain.  The 
service medical records are silent for documentation of an 
inservice injury to the right ankle, or for chronic injury to 
the left ankle, and none was shown on service separation 
examination in May 1974.  

Contrary to the veteran's assertions, he was not separated 
from service because of any knee or ankle disabilities, but 
because his alcohol and drug abuse, his problematic attitude, 
and his refusal to undergo alcohol rehabilitation caused him 
to lose his security clearance for the clerical position to 
which he had been transferred at his own request.  While the 
veteran has asserted that he experienced continuous pain, 
swelling and functional impairment of both ankles since his 
inservice ankle injuries, he has also provided information on 
VA examinations that following service he worked as a sausage 
smoker from 1974 to 1975; as a roofer from 1974 to 1979; as a 
security guard from 1976 to 1977; and as a roofer from 1976 
to 1984, employment inconsistent with an individual 
experiencing pain, swelling, and functional impairment of the 
lower extremities.  In addition, the veteran stated on 
examination in April 1998 that he currently experienced no 
left ankle symptoms and had not "for weeks"; and that he 
continues to work as a roofer periodically when he needs 
money, while on the subsequent VA examination in October 
1999, he stated that he had not worked anywhere since 1980.  
On VA examination in April 1998, the veteran related that in 
1977 he injured his left knee; that he subsequently went to 
work at another job and, while he did not injure himself at 
that job, he nevertheless claimed a left knee injury and 
received Workman's Compensation and treatment for the left 
knee condition from that company.  The Board finds that such 
actions, as described, militate against a belief in the 
veteran's veracity and his credibility.  Further, while the 
Board has considered the veteran's extensive testimony at his 
personal hearings, it finds such testimony to be at variance 
with the documented medical record in many respects, and 
notes clinical findings in the record that the veteran's 
symptoms are highly exaggerated.  The Board finds that the 
veteran is not a credible witness or a reliable historian as 
to many essential elements of his claims.  

The medical evidence of record is silent for treatment, 
findings or diagnosis of a left or right ankle disability 
following service separation, and there is no evidence that 
the veteran had arthritis in either ankle during the initial 
postservice year.  No defects or abnormalities of the ankles 
were shown on VA examinations in May 1978 (including 
bilateral ankle X-rays), in December 1982, in December 1986, 
and in May 1988, and postservice continuity of ankle 
symptomatology is not demonstrated.  Although an October 1987 
VA X-ray of the veteran's left ankle showed a linear bony 
density at the distal shaft of the tibia which was consistent 
with an old injury, and an ill-defined line at the lateral 
malleolus which might be a normal bony marking or possibly a 
nondisplaced fracture, the bone scans taken in February and 
December 1996 showed no evidence of fracture of the right or 
left ankles.  Further, subsequent review of the October 1987 
X-ray film and additional X-rays of the left ankle taken in 
April 1998 found no evidence of fracture, dislocation, or 
other bony abnormality of the left ankle.  

For the reasons and bases stated, the Board finds that the 
left ankle symptoms shown in service were not chronic but 
were acute and transitory in nature, resolving without 
residual impairment, and that any current degenerative 
arthritis of the right or left ankles, if present, was not 
demonstrated or diagnosed during active service, at the time 
of service separation examination, or within any applicable 
presumptive period following service.  38 U.S.C.A. §§ 1110, 
1110, 1111, 1112, 1113, (West 1991);  38 C.F.R. §§ 3.301, 
3.303, 3.307, 3.309(a) (2000).   

Further, the appellant has submitted no competent medical 
evidence which links or relates any current left or right 
ankle disability, including arthritis, if present, to his 
period of active service or to any trauma or pathology during 
active service.  The veteran's lay opinions as to the cause 
of any current left or right ankle disability are not 
competent.  To that point, the Court has held that a lay 
person, such as the veteran, is not competent to offer 
evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  Espiritu v. Derwinski,  
2 Vet. App. 492, 495 (1992).  If such testimony is not 
competent, it cannot be probative.  

As to the claims for secondary service connection for right 
and left ankle disabilities, the appellant has submitted no 
competent medical evidence or opinion which links or relates 
his claimed right and left ankle disabilities to his service-
connected left knee disability or to any other service-
connected disability.  While it is alleged that an altered 
gait resulting from his service-connected left knee 
disability has caused or worsened his right and left ankle 
disabilities, the medical evidence shows that on VA 
examinations in December 1982, in December 1986, and in May 
1988, the veteran was specifically noted to have a normal 
gait.  On VA examination in April 1998, the veteran was shown 
to walk with a highly exaggerated gait, carrying a cane not 
issued by a physician, and wearing a knee brace which 
appeared to be new and unused, while on VA examination in 
October 1999, the veteran appeared in a wheelchair, although 
there is no evidence that the veteran has requested or been 
issued a wheelchair by VA, or that the veteran requires a 
wheelchair for assistance in ambulation or to maintain 
mobility.  As noted, there is no competent medical evidence 
or opinion that an altered gait caused by his service-
connected left knee disability caused or worsened a left or 
right ankle disability.  

The September 1987 letter from Dr. T., a general practioner, 
merely notes that the veteran complains of left ankle pain 
and giving way, without objective clinical findings, and 
recommends an ankle brace.  The June 1989 report from Dr. C., 
a private orthopedic surgeon, shows only mild swelling over 
the left ankle joint capsule, with a full range of ankle 
motion and some "very slight" degenerative changes.  Those 
changes were described as "early post-traumatic arthritis" 
of the left ankle, based upon an account provided by the 
veteran.  The Board notes that there is no indication that 
Dr. C. reviewed the veteran's medical records, and his report 
states that he relied upon a "convoluted story of injuries" 
offered by the veteran.  

However, the evidentiary records contains competent medical 
evidence and opinions from VA orthopedic specialists who have 
reviewed the veteran's entire medical record, as contained in 
his claims folder, including his service medical records, and 
conducted complete and comprehensive examinations of the 
veteran to determine the current nature, extent, and etiology 
of any ankle disabilities found present.  The April 1998 VA 
orthopedic examiner expressed the opinion that the veteran 
had no significant injury by history, by review of the 
medical records, and by current examination; that he had 
experienced some strained ankles, but never a fracture or 
ankle instability; that the veteran had no disability of the 
feet and ankles; and that he had no current need for further 
care or follow-up.  He also expressed the opinion that the 
veteran was highly exaggerating his symptoms; and that he had 
multiple problems which were not orthopedic in nature.  

The October 1999 VA orthopedic examiner noted that he had 
reviewed the copy of the Board's remand order, the veteran's 
claims folder, and the veteran's February 1996 bone scan of 
the left ankle, the October 1987 VA X-rays of the left ankle, 
the April 1989 X-rays of the left ankle, the May 1991 X-rays 
of the left knee, and the current X-rays of the veteran's 
ankles and knees.  The diagnoses were status post injury, 
left knee, with no evidence of residual arthritis or 
ligamentous instability; normal right ankle with no evidence 
of arthritis or any residual of previous trauma; soft tissue 
calcification between the distal fibula and tibia on the 
left, with no evidence of arthritis.  He stated that, in his 
opinion, it was not likely that any current disability of 
either ankle (if there were any disability) was caused or 
worsened by the veteran's service-connected left knee 
disability.  

Giving words their ordinary meaning, the Board finds that 
there is no competent medical evidence that links or relates 
a left ankle disability or a right ankle disability to the 
veteran's service-connected left knee disability, and that 
competent medical evidence and opinion contained in the 
record states that it is not likely that the veteran's 
service-connected left knee disability caused or worsened an 
ankle disability if, in fact, any ankle disability exists.  
The Board finds the medical opinions of the above-cited VA 
examiners to be both credible and consistent with the medical 
evidence of record.  

For the reasons and bases stated, the Board finds that a 
claimed right and left ankle disability was not caused or 
worsened by a service-connected left knee disability.  
38 U.S.C.A. §§ 1110 (West 1991);  38 C.F.R. §§ 3.310(a) 
(2000);  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Based upon the foregoing, the claims of entitlement to 
service connection for a left ankle disability on a direct 
basis, and for a left and right ankle disability as secondary 
to a service-connected left knee disability, are denied .

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for left ankle disability 
on a direct basis or as secondary to a service-connected left 
knee disability is denied.

Entitlement to service connection for a right ankle 
disability as secondary to a service-connected left knee 
disability is denied.




		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals



 

